t c memo united_states tax_court estate of mary d maggos deceased catherine m adkins special administrator petitioner v commissioner of internal revenue respondent docket no filed date stanley y mukai carmen j santamaria r john seibert kimberly r mccorkle and william c mccorriston for petitioner henry e o'neill for respondent 1the petition was prepared by messrs victor h bezman and rex a guest who withdrew from the case on date memorandum opinion laro judge petitioner moves for summary adjudication under rule a arguing that the court may enter a decision in its favor as a matter of law respondent objects thereto arguing that the court must still decide questions of material fact in order to decide this case we agree with respondent we will deny petitioner's motion this case is not ripe for summary adjudication because material facts remain in dispute background while residing in honolulu hawaii mary d maggos ms maggos petitioned the court on date to redetermine respondent's determination of a dollar_figure deficiency in her federal gift_tax respondent determined that ms maggos' sale of percent of the outstanding_stock of pepsi-cola alton bottling inc pcab to pcab in exchange for a dollar_figure million promissory note was a transfer for less than adequate_and_full_consideration respondent determined that the fair_market_value of the transferred stock was dollar_figure on the date of transfer and accordingly that ms maggos had made a gift of dollar_figure to her son nikita maggos who was pcab's sole remaining shareholder ms maggos had filed a federal gift rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue tax_return reporting an dollar_figure gift that she made to her daughter catherine maggos adkins after taking into account the dollar_figure exclusion that applied to this gift respondent determined that ms maggos' taxable_gifts in totaled dollar_figure rather than the dollar_figure amount shown on her return respondent increased ms maggos' taxable_gifts by dollar_figure to reflect this determination ms maggos alleged in her petition that the value of her redeemed stock was not more than dollar_figure million and that the value of the promissory note was dollar_figure million on date with leave of the court ms maggos amended her petition to allege new facts according to the amended petition ms maggos' stock was worth substantially more than dollar_figure million at the time of the redemption but nikita maggos and certain other persons who were close confidants of ms maggos fraudulently induced her to sell her stock to pcab for less than its full worth ms maggos alleges in her amended petition that she did not make a gift to nikita maggos because of this fraudulent inducement ms maggos alleges alternatively in her amended petition that her sale of the stock to pcab was not a gift because the redemption was a bona_fide arm's length transaction which proved to be a bad bargain for her ms maggos was born in she and her former husband gust maggos developed pcab over the course of several decades pcab which is based in alton illinois is a regional bottler of pepsi-cola products in the midwest at all relevant times prior to date ms maggos owned percent of pcab's stock and her only son nikita maggos owned the remaining stock nikita maggos was the president and a director of pcab and he oversaw the daily operation and management of the company ms maggos had little if any participation in the operation or management of pcab after the mid-1960's having moved to honolulu hawaii from alton illinois at that time following her move to honolulu ms maggos retained robert hite a lawyer in hawaii to update her estate_tax plan the estate plan included ms maggos' transfer of complete ownership of pcab to her son nikita maggos which it sought to accomplish with minimal tax consequences effective date upon consultation with mr hite and certain other advisers ms maggos entered into the redemption transaction with pcab under which she received a promissory note from pcab in exchange for her stock the note provided for annual payments of interest at a rate of percent per year and the payment of the dollar_figure million face_amount at the end of years the note was structured so that ms maggos would have an improved income stream to meet her extensive nursing care needs as of date ms maggos' stock in pcab was worth substantially more than dollar_figure million following pcab's redemption of ms maggos' stock nikita maggos investigated the possibility of selling pcab and informed various bottling industry companies that his stock was available for sale on date nikita maggos sold all of pcab's stock for cash and other consideration totaling more than dollar_figure million this consideration included the purchase_price the purchaser's assumption of pcab's debt pcab's forgiveness of loans to nikita maggos the receipt by nikita maggos of certain assets which had previously belonged to pcab and a noncompetition agreement between nikita maggos and the purchaser on date ms maggos commenced suit in the u s district_court for the district of hawaii against nikita maggos and pcab to recover damages for among other things fraud with respect to the redemption on date ms maggos commenced suit in the first circuit_court in hawaii against victor h bezman and e lawrence helm jr and their respective firms alleging fraud and professional negligence mr helm a certified_public_accountant and mr bezman an attorney advised ms maggos on financial and tax matters including the disposition of her pcab stock mr helm had been ms maggos' personal accountant since at least ms maggos died on date and her daughter catherine maggos adkins was appointed special administrator of ms maggos' estate on date ms maggos' last will and testament bequeathed the dollar_figure million promissory note to nikita maggos discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues a decision on the merits of a taxpayer's claim can be made through summary_judgment if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b because summary_judgment decides against a party before trial we grant such a remedy cautiously and sparingly and only after carefully ascertaining that the moving party has met all requirements for summary adjudication 326_us_1 106_tc_441 106_tc_343 the court will not resolve disagreements over material factual issues in a summary_judgment proceeding a fact is material if it 'tends to resolve any of the issues that have been properly raised by the parties ' boyd gaming corp v commissioner supra pincite quoting 10a wright et al federal practice and procedure civil sec pincite 2d ed the burden of proving the absence of any genuine issue of material fact is on the moving party and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 boyd gaming corp v commissioner supra pincite 98_tc_383 95_tc_594 petitioner argues that its motion should be granted given that it is indisputable that ms maggos did not make a gift of her stock to nikita maggos because she lacked a donative_intent when she sold her stock to pcab we disagree property transferred by gift is subject_to the federal gift_tax sec_2501 see also sec_2511 and where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2512 the transfers reached by the federal gift_tax spans are not confined to those that would be termed gifts under the common_law whereas a gift in the common_law sense requires a donative_intent delivery by the donor and acceptance by the donee am jur 2d gifts sec pincite a gift_for federal gift_tax purposes encompasses sales and other exchanges of property in which the value of the property transferred is more than the value of the consideration received sec_25_2512-8 gift_tax regs see also estate of trenchard v commissioner tcmemo_1995_121 as stated by the supreme court the congress intended to use the term 'gifts' in its broadest and most comprehensive sense and dispensed with the test of 'donative intent' in lieu of a much more workable external test that where 'property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth ' the excess in such money value 'shall for purposes of the tax imposed by this title be deemed a gift' 324_us_303 see also 585_f2d_234 7th cir affg 67_tc_1060 the federal gift_tax provisions however do not reach all transfers of property the value of which exceeds the consideration received in exchange the federal gift_tax does not attach to a transfer of property which is made in the ordinary course of business sec_25_2512-8 gift_tax regs for this purpose a transfer is in the ordinary course of business only when it is bona_fide at arm's length and free from donative_intent id this and other courts look to a number of factors to help ascertain whether a transfer is a gift under sec_25_2512-8 gift_tax regs see saltzman v commissioner tcmemo_1994_ for example disparities in value evidence a gift 620_f2d_255 see 682_f2d_1220 5th cir as does a transfer that is made without an independent appraisal of the underlying property bergeron v commissioner tcmemo_1986_587 a gift also may arise from a transfer without an arm's-length negotiation over the purchase_price see 258_fsupp_763 w d mo revd and remanded on another issue 400_f2d_344 8th cir when the effect of a transfer is to remove the donor from a business that he or she created galluzzo v commissioner tcmemo_1981_733 or when the moving impulse for a transfer is the desire to pass assets on to a family_member 318_us_184 transfers between family members are subject_to strict scrutiny and the presumption is that such transfers are gifts 82_tc_239 affd without published opinion 786_f2d_1174 9th cir 55_tc_172 24_tc_1150 see 932_f2d_109 2d cir affg tcmemo_1989_493 our review of the record in the light most favorable to the nonmoving party ie respondent convinces us that genuine issues as to material fact remain to be decided by the court petitioner claims that the record shows clearly that ms maggos was defrauded because she transferred her pcab shares for less than adequate_consideration or alternatively that ms maggos entered into a bad business deal when she agreed to the redemption we disagree the mere fact that ms maggos filed two lawsuits against parties connected to the redemption is not enough to persuade us that she was defrauded in connection with the redemption or that she entered into a bad business deal with respect thereto nor is it enough that ms maggos received less than fair_market_value for her shares ms maggos sold her shares to pcab without an independent appraisal of pcab's value and she bequeathed the promissory note to her son the value of the note was substantially less than the value of her stock and the price for the stock was not set through arm's-length negotiations the effect of ms maggos' transfer was to remove her from a family business that she helped build passing total ownership of the business to her family's next generation with a conscious attempt on the part of ms maggos to minimize the payment of tax that would be due on the passage bearing in mind that ms maggos also was astute enough to file a gift_tax_return reporting a minimal gift which from a practical point of view served to start the running of the period of limitations with respect to an assessment of a deficiency in gift_tax for the year of redemption we simply do not believe that petitioner prevails in this proceeding as a matter of law inferences may be drawn from the facts of this case which are consistent with donative_intent on the part of ms maggos in effectuating the redemption as well as the absence of an arm's-length_transaction with respect thereto we defer our opinion on whether we will draw these inferences until the conclusion of a trial after we have heard and viewed the persons connected with the redemption as they testify to their understanding of the surrounding facts these witnesses we are told will include ms maggos whose testimony has been preserved through a videotaped deposition we will deny petitioner's motion to reflect the foregoing an appropriate order will be issued
